Lahtinen, J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered April 7, 2006, which granted petitioner’s application, in a proceeding pursuant to *1045Family Ct Act article 10, to extend the placement of two of respondent’s children.
The circumstances leading to the placement of two of respondent’s four children are set forth in our recent decision addressing an appeal from an earlier order in this proceeding (37 AD3d 977 [2007]). The current appeal must be dismissed. The order of placement from which respondent appeals has expired and a subsequent order was entered on consent. No appeal generally lies from a consent order (see Matter of Forbus v Stolfi, 300 AD2d 852, 852 [2002], lv dismissed 99 NY2d 642 [2003]; cf. Matter of Leighton v Bazan, 36 AD3d 1178, 1179 [2007]). An appeal from an expired order that has been replaced by an order from which there is no appeal is moot (see Matter of Jolyssa EE., 28 AD3d 824, 825 [2006]; Matter of Norbert YY., 28 AD3d 815, 816 [2006]). The exception to the mootness doctrine is inapplicable. Moreover, we note that under the current consent order the children have been reunited with respondent as they are under a trial discharge to her home.
Mercure, J.E, Spain, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.